Citation Nr: 1401269	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to February 6, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.N.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2009, the Veteran and his VA counselor, R.N., testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  

In January 2010, and again in January 2012, the Board remanded the claim of entitlement to an initial rating for PTSD greater than 50 percent.  In an April 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a rating of 100 percent for PTSD effective February 6, 2012.  Because the 100 percent rating does not cover the entire period from the initial grant of service connection, the propriety of the initial rating prior to that date remains an issue for appellate review.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Prior to February 3, 2009, the Veteran's PTSD was manifested primarily by depressed mood, hypervigilance, isolativeness, flashbacks, anger, anxiety, sleep disturbance, and concentration problems, resulting in strained relationships with his wife and children and very little social interaction; it most closely approximated occupational and social impairment with reduced reliability and productivity. 

2.  From February 3, 2009, to February 5, 2012, the Veteran's PTSD was also manifested by some suicidal ideation, more severe depression affecting his ability to function independently, appropriately and effectively, increased difficulty adapting to stressful circumstances, and increased problems establishing and maintaining effective relationships; it approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to February 3, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating of 70 percent, but no greater, for PTSD beginning February 3, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a rating in excess of 70 percent for PTSD prior to February 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, here, the award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran has been provided multiple VA examinations of his PTSD.  These examinations and their associated reports are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, the AOJ has substantially complied with the Board's January 2010 and April 2012 remand instructions.  Current VA treatment records, including Vet Center records, have been obtained and associated with the claims file, and the Veteran was provided VA examinations in March 2010 and February 2012, the reports of which adequately addressed the Board's questions.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with its directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in its April 2012 remand, it determined that the Veteran had raised the issue of entitlement to service connection for a depressive disorder, and instructed the AOJ to adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to PTSD, but that the AOJ did not do so.  However, as discussed below, the Board is considering all of the Veteran's psychiatric symptomatology, including depression, in rating his service-connected PTSD.  Therefore, the failure of the AOJ to adjudicate this issue is not prejudicial, and the Board may make a decision in the case on the merits without further remand.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the April 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson, 12 Vet. App. 119.  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under DC 9411, the following applies:

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, as reflected in a May 2013 informal hearing presentation, the Veteran asserts that the severity of his PTSD warrants a 100 percent rating effective the July 8, 2004, date of service connection for the disability.

In January 2005, the Veteran received VA inpatient treatment for complaints of worsening depression and PTSD symptoms.  The Veteran reported frequent arguments with his wife of 31 years, especially since his stroke, and stated that his most important relationships were with his children.  He also reported that he had been unable to work since his stroke, which had resulted in an exacerbation of his depression.  He further reported that, since his stroke, he had worsening hypervigilance, isolativeness, and flashbacks triggered by sounds and other cues, and also depressed mood, anhedonia, and decreased energy.  It was noted that he appeared to have few social supports on a daily basis.  On examination, he was well-groomed, well-dressed, and talkative, with mild psychomotor retardation.  Thought process was circumstantial, affect was restricted, insight and judgment were good, mood was reportedly okay, and he had no current suicidal ideations or audio or visual hallucinations.  The diagnoses were PTSD and dysthymia, and his assigned Global Assessment of Functioning (GAF) score was 35.  

In an August 2005 statement, the Veteran reported that he had been married 32 years, but due to his depression, anger, insecurity, and anxiety, his marriage and family had been seriously compromised, even though they were still together.

The report of an October 2005 VA examination reflects that the Veteran reporting working until having a stroke in 2003, being married since 1973, having an "up and down" relationship with his wife and "distant" relationship with his two children, getting along with his grandchildren, and having two friends.  The Veteran reported chronic mild mood disturbance with depression and anxiety, occasional flashbacks, intrusive wartime memories, and nightmares and chronic sleep disturbance.  He reported often being grumpy and irritable, hypervigilance, and having concentration problems.  He felt detached and estranged from others and that he had compromised his relationship with family members.  He reported survivor guilt, but denied suicidal or homicidal ideation.  He stated that his most troublesome symptoms were his mood disturbance and sleep disturbance.

On mental health examination, the Veteran was neatly dressed in casual attire, with good hygiene, grooming, and eye contact.  He was pleasant and cooperative, with speech soft but clear and articulate.  His mood was described as "grumpy and irritable," and affect was stable.  Thought processes were clear and coherent, and he was not tangential, rambling, or evasive.  Thought content was negative for hallucinations, delusions, ideas of reference, thought insertion or thought broadcasting.  He denied suicidal and homicidal ideation, with no intent or plan to harm himself and stated that he had never made a gesture.  He was fully oriented with intact abstract thinking and average intelligence.  His complained that it was hard for him to stay focused.  Judgment and insight were intact.  

The VA examiner diagnosed PTSD and depressive disorder, stated that his prognosis was guarded and that his symptoms were chronic and stable and unlikely to improve, and assigned a GAF score was 55, with chronic mood disturbance, sleep disturbance, anhedonia, intrusive memories, flashbacks, nightmares, and moderate difficulty in social functioning.  

VA counseling notes dated from March 2004 to January 2007 reflect that the Veteran attended group therapy sessions on a regular basis.  

In a July 2006 statement, the Veteran described poor relationships with his wife and children, inability to make decisions, fragmented thinking, and significant mood swings.  He asserted that he had suicidal ideation, problems with concentration and losing his train of thought when speaking, and that he became easily irritated and angered.  He further asserted that he often neglected his hygiene and appearance, and that most circumstances were difficult and stressful for him now.

The report of an August 2006 VA examination reflects that the Veteran reported that he felt that his PTSD had worsened since his examination in October 2005, and particularly since May 2006, which included increased difficulty sleeping, feeling more anxious, and having more memories of Vietnam.  He reported nightmares of Vietnam about three times a month and problems sleeping.  He reported attending weekly group therapy meetings for Vietnam veterans and having a strong allegiance to the group and group leader.  It was noted that the Veteran had a stroke in December 2003 and a lengthy rehabilitation, and that he had not worked since the stroke.  He reported being married for 33 years and avoiding confrontation with his wife, and having a distant relationship with his son.  He also reported that his daughter and two granddaughters lived at his home, and that he was very fond of his granddaughters.  He complained that his standards of grooming had declined since he stopped working.  

The Veteran reported feeling anxious and depressed, tending to be irritable, and being disturbed by loud noises.  He also reported feeling paranoid and not liking to have anyone walk behind him.  He reported having no close friends outside of his therapy group and feeling that he could only relate to other Vietnam veterans, but also reported going to church every Sunday and being very fond of music, and spending most of his days doing household chores.  On mental status examination, he was casually dressed and somewhat sloppily groomed with a three-day beard.  He was on time, pleasant, and cooperative.  Speech was a bit hesitant with some difficulty with word finding.  He denied hallucinations or delusions and his affect was apprehensive and wary.  He denied suicidal or assaultive ideation.  He was alert and oriented to person, place, month and year, and memory, insight, and judgment were good.  The examiner diagnosed PTSD and assigned a GAF score of 53, noting that the Veteran complained of irritability, anxiety, depression, and insomnia, and that he received significant benefit from group psychotherapy.  

A January 2007 statement from the Veteran's VA counselor reflects the opinion that the Veteran's PTSD, along with a major stroke he suffered several years before, had caused major problems at home with this family, and that he could no longer work.  The counselor stated that his presenting symptoms were anger, agitation, hypervigilance, recurrent and intrusive images, sleep disturbance, nightmares, flashbacks, concentration, isolation, avoidance, diminished interest and estrangement from his family.  The counselor further stated that the Veteran's current GAF score would be 40.  

The report of an October 2007 VA mental health assessment reflects that the Veteran's current symptoms were noted to be sadness, boredom, lack of motivation to make changes, and difficulty sleeping.  He claimed that this depression had been worsening since he had had hip replacement therapy two months before; it was noted that he had retired due to a stroke in 2003.  On mental status examination, the Veteran was alert, oriented, and attentive.  Appearance and behavior were cooperative and reasonable.  Speech was of normal rate and rhythm, language was intact, and affect was congruent with mood, which was slightly anxious.  There were no perceptual disturbances, and thought process and content were normal, and coherent.  There was no suicidal or homicidal ideation, and insight and judgment were good.  The Veteran's assigned GAF score was 70.  It was noted that the Veteran was in a stable family situation, although he felt emotionally withdrawn, and had supportive religious affiliation.  

November 2007 to March 2008 VA mental health treatment notes reflect continuing treatment for PTSD, with assigned GAF scores of 65.  The Veteran was noted to have been alert and attentive, oriented, cooperative, reasonable, and have appropriate grooming.  Speech was normal and language was intact.  Affect was congruent with mood, which was euthymic.  There was no perceptual disturbance, unusual thought content, or suicidal or violent ideation, and thought process was normal and coherent.  Insight was fair to good, judgment was good, memory was intact, and the Veteran's mental status was noted to have been within normal limits.

The report of a November 2008 VA examination reflects that the Veteran continued to be married, but had a poor relationship with his wife and a distant relationship with his children.  He lived with his wife, daughter, and grandchildren, and got along well with his grandchildren and provided some day care for them.  The reported having two close friends, and about six friends at church.  His interests included music and attending church.  The Veteran reported chronic mild mood disturbance with depression and anxiety, flashbacks about once per month, and intrusive wartime memories once per week.  His nightmares about wartime experiences were much less frequent, occurring about once per month.  He reported being grumpy, irritable, and hypervigilant, and startling easily.  He complained of concentration problems and felt detached and estranged from others, and felt that this compromised his relationship with his family members.  He complied of survivor guilt, but denied any suicidal or homicidal ideation.  His most troublesome symptoms were his mood disorder and sleep disturbance.

On mental status examination, the Veteran was neatly dressed in casual attire, had good eye contact, and had pleasant and cooperative manner.  Speech was soft, clear, and articulate, affect was stable, and mood was described by him as grumpy and irritable.  Thought processes were clear and coherent, and he was not tangential, rambling or evasive.  Thought content was negative for hallucinations, delusions, ideas of reference, thought insertion or thought broadcasting.  He still had intrusive memories about once per week.  Suicidal ideation was denied, and he had no intent or plan to harm himself and had never made a gesture.  He was fully oriented, had intact abstract thinking, memory and judgment, and had good insight.  It was noted that the Veteran continued to complain of chronic mood disturbance, depression, anxiety, chronic sleep problems, feelings of helplessness and hopelessness, low energy, and anhedonia.  He reported difficulty getting close to others and experiencing intimacy.  The assigned GAF score was 55, with chronic mood disorder, depression, anxiety, sleep disturbances, anhedonia, intrusive memories, flashbacks, and nightmares.  The affects on his occupational and social functioning was moderate, with the Veteran having a few hobbies, and enjoying friends at church and a close relationship with his two grandchildren who lived with him and for whom he provided day care.  

December 2008 VA hospital notes reflect that the Veteran had another stroke.  January 2007 to April 2009 VA counseling notes reflect that he continued group therapy, and that he complained of arguments and difficulty with his family at home, particularly after his stroke.  

In his substantive appeal, received February 3, 2009, the Veteran asserted that, since his initial grant of 50 percent for PTSD, he felt that his condition had worsened.

A May 6, 2009, diagnostic interview report from a VA psychologist reflects that the Veteran arrived with his two granddaughters, whom he had picked up from school.  The Veteran stated that his family situation had deteriorated in the last few years and that there was tension and conflict.  He stated that he had suicidal thoughts but that he "would never act on them," and that he struggled with the thoughts several times a week but had never made a plan and denied any intent or thoughts of harming someone else.  He stated that he had no patience and that it was difficult to have the kind of relationships he would like due to his irritability.  He described his relationship with his wife as poor and stated that there was no intimacy or physical affection.  He further stated that in the past year or so he had become tearful and frustrated, and that he felt his condition had worsened to the point that he could not do anything anymore.  He reported that he used to be able to keep up with the house work but now spent more time in bed, about 13 of the last 30 days due to depressed mood and low energy.  He reported that he went to church, but sat in the very back so that he did not have people sit behind him.  Psychological testing revealed symptomatology consistent with PTSD, moderate to high severity of PTSD symptomatology, and a severe depression.  The diagnosis was chronic and severe PTSD and recurrent major depression, and GAF score of 40 was assigned.  It was noted that the Veteran's world had narrowed to attending church and his PTSD group, and that he felt no support from his wife or children, and had a connection with his granddaughters but struggled to have a positive relationship with them due to irritability and problems being around others. 

In a May 2009 statement, the Veteran's representative asserted that the Veteran's PTSD had become worse, that he suffered from constant nightmares, had a bad disposition, was irritable, and had frequent bouts of anger.  The Veteran's representative further asserted that he had thoughts of suicide but would not act on them due to his religious values, had a deteriorating relationship with his wife, was reclusive and avoided everyone but his two grandchildren, and only went out for his PTSD treatment.

A September 2009 mental health note from a VA psychiatrist reflects that the Veteran presented for increased depressive symptoms, irritability, and pain since July.  He noted his symptoms were better while he visited his mother for three weeks in the sun and warmer weather.  He reported decreased motivation and energy, decreased sleep due to pain in his shoulders, and no nightmares.  He admitted to passive suicidal ideation, but denied active suicidal ideation or past attempts.  He reported that his is wife was always mad at him due to his inability to work or do things around the house, and did not converse or share interests with him.  On examination, the Veteran was alert, attentive and oriented, and appearance and behavior were cooperative and reasonable.  Speech was normal, language was intact, and affect was congruent with mood, which was depressed.  There were no perceptional disturbances, normal thought processes, and no unusual thought content or suicidal or violent ideation.  Insight and judgment were good and memory was intact.  The Veteran's assigned GAF score was 55.

During the Veteran's June 2009 Board hearing, the Veteran's VA counselor testified that the Veteran's GAF scores had fallen recently, that he had become extremely isolative, and had sleep problems, nightmares, flashbacks, and hypervigilance, and that his estrangement from his family had deteriorated to the point that he was no longer comfortable being at home.  The Veteran testified that the only persons he had a good relationship with were his granddaughters, but that he had friends in his counseling group and at church.  He testified that he was involved in church activities, and that he was his church's Director of Recreation.  

June 2009 VA counseling notes reflect that the Veteran's counselor expressed concern that the Veteran may have overstated his activities at church during his Board hearing, and that the Veteran had been called Recreational Director at the church but that the title had become more honorary over the past several years.  The Veteran's counselor contacted the Veteran's church pastor, who stated that, while the Veteran remained in the church, his activities and ability to handle change or stress was not good, and that he was going to ask the Veteran to step down from his position.  

The report of a March 2010 VA examination reflects that the Veteran reported residing with his wife but distancing and having conflict in the relationship.  He reported maintaining ongoing social relationships with some of the members of his group from the Vet Center and regularly participating in church activities.  He also reported enjoying music and church activities, and there was noted to be no history of suicide attempts, violence, or assaultiveness.  It was noted that the Veteran had retired from his position in a school district due to a decline in his health status following a stroke in 2003.  He lived with his wife and helped care for his two grandchildren in the home currently.  He engaged in some social activities and was active in church but reported increased social isolation.

On examination, he was neatly groomed and casually dressed, psychomotor activity was unremarkable, and speech was spontaneous, clear, and coherent.  His attitude toward the examiner was cooperative, affect was appropriate, and mood was anxious, agitated, and dysphoric.  He reported some difficulty with attention and focus, did not always respond to others, and had some difficulty maintaining daily routine at times.  He was fully oriented, and had unremarkable thought content and no delusions.  Regarding judgment, he understood the outcome of his behavior, and regarding insight had some capability.  It was noted that he had a history of sleep disturbance with some combat-related nightmares, although these were not frequent at present.  There were no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  The extent of impulse control was good, and he was able to maintain minimum personal hygiene.  There was slight interference with activities of daily living, with the Veteran controlling his medications and sometimes forgetting to take them.  Remote memory was normal but recent and immediate memory was mildly impaired.  

The Veteran was noted to have had PTSD symptoms of difficulty sleeping, irritability or outbursts of anger, and hypervigilance, with ongoing moderate to occasionally severe symptoms of PTSD and reported increase in symptoms in the last several years.  The Veteran described persistent depressed mood, anhedonia, impaired concentration and focus, pessimistic thoughts, and stated that his symptoms had increased in recent years, including increased isolation, feelings of vulnerability, and increased intrusive thoughts.  The Veteran's assigned GAF score was 50-52.  

It was noted that the Veteran reported continued hyperarousal with irritability and frequent reactive anger, intrusive thoughts, social isolation, and patterns of avoidance, hypervigilance, and sleep disturbance, and detachment and feelings of alienations of others.  He reported increased feelings of vulnerability and concurring symptoms of persistent depressed mood, anhedonia, impaired concentration and focus, and pessimistic thoughts.  

The examiner reported that there was not total occupational social impairment due to PTSD, but that there were deficiencies in judgment (the Veteran described some difficulty in decision making related to depression), thinking (increased intrusive thoughts), family relations (the Veteran reported social isolation and sense of estrangement from family members), work (the Veteran could accomplish most activities of daily living but had some difficulty in maintaining his daily routine currently) and mood (persistent anxious and depressed mood).  

The examiner further commented that the Veteran reported increase in symptoms of PTSD and depression over the past several years and that decreasing GAF scores were most likely related to increased symptoms of depression over the past one to two years.  The Veteran reported that he had experienced alienation and estrangement from his family, increased thoughts of experiences in Vietnam, continuing sleep disturbance, and increased feelings of vulnerability, with the decline in health status following stroke resulting in some exacerbation of PTSD.  The Veteran's symptoms resulted in some limitation in daily functioning, and some mild impairment in terms of accomplishing activities of daily living.  Current level of impairment overall appeared to be moderate, with transient severe symptoms affecting both occupational and psychosocial functioning.   

A letter from the Veteran's VA counselor dated in July 2011 reflects that the Veteran had no intimacy and very poor communication with his wife, and that he had become isolated and very angry.  The counselor stated that the relationship with the Veteran's two children suffered from lack of patience and understanding, and that the Veteran's depression was constant and severe, which handicapped his ability be around and get along with his family and friends, and the only people the Veteran would be around were other veterans with PTSD.  The VA counselor also stated that recently the Vet Center had been called by a VA social worker stating that the Veteran was brought to her after seeking help for suicidal ideation, but made a verbal contract that he would not harm himself or others and came to the Vet Center the next Monday for additional help.

The counselor further stated that the Veteran's personal appearance had also become problematic, and he attended his weekly support group unshaven, not wearing socks, and generally presenting a disheveled look and demeanor, and that in group it was necessary to repeat presented material as he did not always grasp the content.  The counselor further stated that before he attempted to sleep at night he performed the obsessive ritual of checking all of the windows and doors, and that in the past several months he said he regularly experienced panic attacks, which scared him due to his heart history, and that he stated that he properly experienced several per week that caused his heart to palpitate.  The counselor stated that the Veteran's salvation at home had been his two granddaughters, but that they were moving away, and that his quality of life was deteriorating and the effects of his PTSD were getting more profound.  

VA Vet Center counseling progress notes dated from February 2010 to January 2012 reflect that the Veteran continued to be very depressed and have a very poor relationship with his wife, and although he had reported some suicidal ideation, it was determined that he was a low risk for suicide. 

July 2011 VA treatment records reflect that the Veteran expressed some suicidal ideation, and that he had been very depressed and anxious.  He was noted to have had a very flat affect, but he was alert and attentive with normal speech and language, cooperative behavior, appropriate grooming, normal thought process and content, and good insight and judgment.

On VA examination on February 6, 2012, the examiner stated that, after reviewing the medical evidence, it was the examiner's opinion that in 2007 the diagnostic entity was PTSD with depression and not an adjustment disorder, and that, consequently, in 2007 symptoms were underdiagnosed.  

Considering the pertinent evidence in light of the governing legal authority, prior to February 3, 2009, a rating in excess of 50 percent for PTSD is not warranted; beginning February 3, 2009, a rating of 70 percent for PTSD is warranted; and a rating in excess of 70 percent prior to February 6, 2012, is not warranted.

Initially, while the Veteran has at times been diagnosed with psychiatric disorders other than PTSD, the medical evidence does not reflect that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders.  Therefore, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Prior to February 3, 2009, the Veteran's PTSD was manifested primarily by depressed mood, hypervigilance, isolativeness, flashbacks, anger, anxiety, sleep disturbance, and concentration problems.  These symptoms resulted in strained relationships with his wife and children and very little social interaction.  Such disability most closely approximated the criteria for a 50 percent rating under DC 9411, which contemplates PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired judgment and abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   

During this period, the Veteran's PTSD did not warrant a rating of 70 percent or higher.  While the record demonstrated occupational and social impairment due to the symptoms noted above, the Veteran was consistently noted to have had normal speech, no suicidal ideation, and to be fully oriented and well-groomed with good hygiene.  No obsessional rituals interfering with routine activities were noted.  While depression was consistently noted, it was not noted to be to the level of affecting the ability to function independently, appropriately and effectively.  While the Veteran reported irritability, there was no impaired impulse control to the level of unprovoked irritability with periods of violence.  Also, insight and judgment were consistently noted to be good, and thought processes and content were consistently observed as normal.  

The Board notes that, in his July 2006 statement, the Veteran asserted that he had suicidal ideation.  However, the medical record repeatedly refutes this assertion; there was noted to be no suicidal ideation in January 2005, October 2005, August 2006, October 2007, in November 2007 to March 2008 treatment notes, and in November 2008.  Given this, the Board finds that the Veteran's single assertion of suicidal ideation in July 2006 is outweighed by the medical record, which includes the Veteran's own repeated denials of suicidal ideation.

Also, in his July 2006 statement, the Veteran asserted that he often neglected his hygiene and appearance.  While at one time, on August 2006 VA examination, the Veteran was noted to be casually dressed and somewhat sloppily groomed with a three-day beard, the vast majority of the evidence reflects no neglect of personal appearance and hygiene.  Grooming and hygiene were noted to be good in January 2005, October 2005, November 2007 through March 2008, and in November 2008.  

Also, while the record reflects that the Veteran had significant social impairment during this time, including strained relationships with his family and little social interaction, it was noted that he had a few social supports, that he got along well with his grandchildren, had some friends, had supportive church relationships, and had good relationships with fellow group counseling members.  The record thus reflects difficulty in establishing and maintaining, rather than an inability to establish and maintain, effective relationships, which is explicitly contemplated in the criteria for a 50 percent rating under DC 9411.  

Thus, the Board finds that, prior to February 3, 2009, the Veteran's PTSD was not characterized by the symptoms listed in the criteria for a 70 percent rating under DC 9411, or any others of similar severity, frequency, and duration. 

Resolving reasonable doubt in the Veteran's favor, beginning February 3, 2009, the Veteran's PTSD was, in addition to his previously existing symptoms, manifested by some suicidal ideation, more severe depression affecting his ability to function independently, appropriately and effectively, significantly increased difficulty adapting to stressful circumstances, and increased problems establishing and maintaining effective relationships.  Such increased severity of symptoms was first noted in the May 6, 2009, VA diagnostic interview report from a VA psychologist, at which time the Veteran expressed suicidal ideation, and reported that he was no longer able to keep up with house work and spent significantly more time in bed due to his depressed mood.  At that time, psychological testing revealed moderate to high severity of PTSD symptomatology and severe depression, it was noted that the Veteran's world had narrowed to attending church and his PTSD group, and that he felt no support from his wife or children and had increased problems with his relationship with his grandchildren.  The subsequent May 2009 letter from the Veteran's counselor reflects the counselor's opinion that the Veteran's PTSD had gotten worse, and the September 2009 mental health note reflects increased depressive symptoms and decreased motivation.  The March 2010 VA examination report reflects increased and occasionally severe symptoms of PTSD, with persistent depressed mood, and the examiner's opinion that the Veteran had deficiencies in work, family relations, judgment, thinking, and mood.  Also, subsequent VA treatment records also reflect some suicidal ideation and severe depression, and the July 2011 letter from his VA counselor indicates that his depression was constant and severe and handicapped his ability to be around family and friends, and that he had sought help for suicidal ideation.  In this regard, also, the Board also notes that while the Veteran testified in June 2009 that he was active in church, the subsequent VA counseling notes reflect that the Veteran's activity had been overstated, and that his ability to handle change or stress was not good and he was going to be asked step down from his position at the church.

Such increased symptomatology most closely approximates the criteria for a 70 percent rating under DC 9411, which includes occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  While such symptoms were first noted in the May 6, 2009, VA diagnostic interview report, in his February 3, 2009, substantive appeal, the Veteran asserted that his PTSD had worsened.  Thus, resolving reasonable doubt in his favor, the Board finds that his increased severity of symptomatology was first shown on February 3, 2009.

However, at no time prior to February 6, 2012, had the Veteran's PTSD warranted a rating of 100 percent.  At no point had the Veteran been shown to have total occupational and social impairment; on March 2010 VA examination, he was specifically noted not to have had total occupational and social impairment.  The record has consistently demonstrated no impairment in thought process or communication, no delusions, and no inappropriate behavior.  Also, while the Veteran expressed some suicidal ideation, he has expressed that he would not commit suicide and has never been considered a persistent danger of hurting himself or others.  He has consistently been found to be fully oriented, never had severe memory loss, and, while his ability to function has been affected by his PTSD, he has not been found to have intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  

Thus, the Board finds that, beginning February 3, 2009, and prior to February 6, 2012, the Veteran's PTSD approximated the criteria for a 70 percent rating under DC 9411, but not the symptoms listed in the criteria for a 100 percent rating, or any others of similar severity, frequency, and duration.

The Board notes that the Veteran's assigned GAF scores.  Prior to February 3, 2009, such scores were variously assigned as 35 in January 2005, 55 in October 2005, 53 in August 2006, 40 in January 2007, 70 in October 2007, 65 from November 2007 to March 2008, and 55 in November 2008.  From February 3, 2009, to February 5, 2012, such scores were noted to have been 40 in May 2009, 55 in September 2009, and 50-52 in March 2010.  

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV; see also 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

In this case, the scores higher than 50 prior to February 3, 2009, to the extent that they reflect moderate symptoms such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social or occupational functioning such as having few friends and conflicting with co-workers, these symptoms most closely approximate the symptoms listed in the criteria for a 50 percent rating under DC 9411.  Regarding the scores of 40 and below, such scores may reflect serious symptoms such as impairment in reality testing or communication such as having illogical, obscure, or irrelevant speech at times or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood such as avoiding friends, neglecting family, and being unable to work.  However, the Board finds that these scores are outweighed by both the greater number of scores over 50, and the vast majority of the evidence generally, as discussed above, indicating that such severe symptomatology was not present.

Regarding the scores prior to February 6, 2012, to the extent that they reflect both moderate and more serious symptoms such as suicidal ideation, obsessional rituals, serious impairment in social, occupational or school functioning, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, such symptoms are contemplated in the criteria for a 70 percent rating under DC 9411.  To the extent that any such scores suggest the severity or nature of the symptoms listed in the criteria for a 100 percent rating, the Board finds that such evidence is again outweighed by the overwhelming evidence discussed above indicating that such symptomatology was not present.

The Board also acknowledges that the Veteran's assertion that the severity of his PTSD warrants a 100 percent rating effective the July 8, 2004, date of service connection, as well as the Veteran's November 2012 statement pointing out the February 6, 2012, VA examiner's remark that in 2007 the Veteran's symptoms had been "underdiagnosed."  The Board has considered this statement from the VA examiner.  However, after weighing the totality of the extensive evidence of record, as discussed above, the Board nonetheless finds that neither a higher rating than 50 percent prior to February 3, 2009, nor a higher rating than 70 percent prior to February 6, 2012, is warranted.  In this regard, since the July 8, 2004, effective date of service connection, the Veteran and his representative have repeatedly asserted that the Veteran's PTSD has worsened, and that it has become worse than it was when service connection was initially granted, including during VA treatment and examination, in statements to VA in February 2009 and 2009, and during his June 2009 Board hearing. 

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board recognizes that the Veteran's PTSD prior to February 6, 2012, has been productive of functional impairment.  The assigned ratings of 50 percent and 70 percent reflect that his disability was productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned ratings.

Prior to February 3, 2009, the Veteran's PTSD was primarily manifested by depressed mood, hypervigilance, isolativeness, flashbacks, anger, anxiety, sleep disturbance, and concentration problems, resulting in strained relationships with his wife and children and very little social interaction.  However, such manifestations are reasonably contemplated by the schedular criteria for a 50 percent rating under DC 9411, which contemplates psychiatric disability of the nature and severity of disability producing occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect, circumstantial speech, difficulty in understanding complex commands, significant memory impairment, impaired judgment and abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Likewise, prior to February 6, 2012, the Veteran's PTSD was, in addition to his previously existing symptoms, manifested by some suicidal ideation, more severe depression affecting his ability to function independently, appropriately and effectively, increased difficulty adapting to stressful circumstances, and increased problems establishing and maintaining effective relationships.  Such manifestations are reasonably contemplated by the schedular criteria for a 70 percent rating under DC 9411, which contemplates psychiatric disability of the nature and severity of disability producing occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

Thus, the record does not reflect that, during any period in question, the Veteran's PTSD has caused impairment in earning capacity above what would be average for such disability as rated.  

Accordingly, prior to February 3, 2009, a rating in excess of 50 percent for PTSD must be denied; beginning February 3, 2009, a rating of 70 percent for PTSD must be granted; and a rating in excess of 70 percent prior to February 6, 2012, must be denied.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson.  To the extent that the Board denies any higher ratings, the preponderance of the evidence is against assignment of any such higher ratings, and thus the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating greater than 50 percent for PTSD prior to February 3, 2009, is denied.  

A rating of 70 percent for PTSD beginning February 3, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.

 A rating greater than 70 percent for PTSD prior to February 6, 2012, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


